Citation Nr: 0900934	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-05 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for psoriasis, to 
include as secondary to post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Buffalo, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claims on the title page.


FINDINGS OF FACT

1.  There is no competent or credible evidence of a nexus 
between the post service diagnosis of bilateral hearing loss 
disability and service, to include manifestations of 
sensorineural hearing loss within one year following 
discharge from service.

2.  There is no competent or credible evidence of a nexus 
between the post service diagnosis of tinnitus and service.

3.  There is no competent or credible evidence of a nexus 
between the post service diagnosis of psoriasis and service, 
to include secondary to post traumatic stress disorder.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service and a sensorineural hearing loss may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§  1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303.

3.  Psoriasis was not incurred in or aggravated by service, 
and it is not proximately due to, the result of, or 
aggravated by post traumatic stress disorder.  38 U.S.C.A. §§ 
1110, 1101, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in February 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA did fail 
to provide notice how disability evaluations and effective 
dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The record, however, shows that any 
prejudice that failure caused was harmless, as the 
preponderance of the evidence is against entitlement to 
service connection for the disabilities listed on the title 
page.  Thus, any questions as to the appropriate disability 
rating or effective date to be assigned are moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims including VA medical records, as warranted by law, 
affording VA examinations in connection with the claims for 
service connection for hearing loss and tinnitus.  VA did not 
provide the veteran with an examination in connection with 
his claim for service connection for psoriasis.  The Board 
finds that an examination was not necessary to decide the 
merits of that claim.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  A claimant must show 
more than a current disability to trigger the duty to assist; 
there also must be at least some probative suggestion of a 
causal connection between the disability and military 
service.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
Further, the evidence of this link, or nexus, must be 
competent, i.e., offered by someone with the necessary 
medical training and/or expertise to make this type of 
determination.  Id.

Admittedly, the threshold for the duty to provide an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Here, however, the evidence of record is 
sufficient to decide the claim for service connection for 
psoriasis.  While the veteran, as a combat veteran, is 
competent to state he had a skin disability in service while 
engaging in combat, he is not competent to state he had 
psoriasis in service.  To the extent that the veteran claims 
he has had psoriasis since service, the Board does not find 
such statement credible.  He had filed a claim for a skin 
disability in 1983 (this will be addressed in more detail 
below), at which time, he was shown to have skin disabilities 
other than psoriasis.  Psoriasis is first shown in the record 
in 2004-more than 30 years after discharge from service.  
There are medical records in the claims file prior to 2004 
that show no diagnoses of psoriasis.  The medical records 
show skin problems in the 1970s, but none of them show a 
diagnosis of psoriasis (they show other skin diagnoses).  A 
February 1988 letter from a private physician shows he had 
treated the veteran from January 1970 to April 1979 and 
indicated for what he had treated the veteran, and a skin 
disability was not included .  Thus, for many years after 
service, there was no evidence of any diagnosis of psoriasis.  
Additionally, the medical records dated in 2004 and 2005 that 
show diagnoses of psoriasis do not indicate that it may have 
started decades before.  For these reasons, the appellant's 
psoriasis may not be associated with his service.  
Accordingly, the Board has determined that VA is not obliged 
to afford the veteran a VA examination in connection with 
this claim.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of these adjudications.  Indeed, the appellant has 
not suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.  

Analysis

The veteran claims that he has a skin condition on his hands 
and feet related to his service in Vietnam.  He argues that 
his skin disability was aggravated from his Vietnam 
experience.  The veteran subsequently argued that the skin 
disability was the result of his service-connected PTSD.  As 
to hearing loss, the veteran asserts that he has hearing loss 
as a result of his service in Vietnam.  He notes he was not 
given ear protection while in Vietnam and that he was exposed 
to automatic weapons, artillery fire, and other acoustic 
trauma.

In his notice of disagreement, received in July 2005, the 
veteran stated he had psoriasis at the time he entered 
service, which the service overlooked when he was examined at 
entrance.  He stated that he had been treated for skin 
problems since service and that service connection should be 
granted for such.  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records, and VA medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Service connection may be warranted for sensorineural 
hearing loss if manifested to a compensable degree within one 
year following discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection 
may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a nonservice-connected disability which is 
aggravated by a service connected disability.  In such an 
instance, the veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In the case of a veteran who was engaged in combat with enemy 
forces during a period of war, VA shall accept as sufficient 
proof of service connection such satisfactory lay or other 
evidence of service incurrence if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

A.  Hearing loss and Tinnitus

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for bilateral hearing loss 
and tinnitus.  The service treatment records are entirely 
negative for any complaints of hearing loss or tinnitus.  The 
veteran's hearing was tested at entrance and at discharge, 
and he had normal hearing at both times.  In a report of 
medical history completed by the veteran at separation, he 
denied any ear, nose, and throat trouble, running ears, and 
hearing loss. 

The Board is aware that the veteran has been awarded service 
connection for PTSD based upon a finding that he engaged in 
combat.  In this regard, 38 U.S.C.A. § 1154(b) provides that, 
in the case of a veteran who engaged in combat with the enemy 
during a period of war, lay evidence of in-service incurrence 
or aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  Collette 
v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 C.F.R. § 
3.304(d).  However, 38 U.S.C.A. § 1154(b) does not address 
the questions of the existence of a present disability or of 
a nexus between such disability and service.  See also Caluza 
v. Brown, 7 Vet. App. 498, 507 (1995).

Subsequent to service, the veteran was first seen with 
complaints of hearing loss in the right ear in 1992.  He 
stated he had noticed this after he came back from Vietnam.  
His hearing was tested at that time, and the examiner 
concluded there was no hearing loss.  Thus, there is no 
documented evidence of sensorineural hearing loss manifesting 
to a compensable degree within one year following discharge 
from active duty.  

The first time the veteran met the criteria for a hearing 
loss disability under the provisions of 38 C.F.R. § 3.385 
(2008) was in May 2002-approximately 35 years after his 
discharge from service.  This is evidence against the 
veteran's claim for service connection for hearing loss.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  At that time, the veteran denied 
having tinnitus in either ear, which is evidence against his 
current statements that he developed tinnitus in service.  
Additionally, his statement is evidence against his claim for 
service connection for tinnitus, as it fails to show any 
evidence of continuity of symptomatology.

The veteran's allegations of having hearing loss and tinnitus 
since service are not credible.  As stated above, he is 
competent to allege decreased hearing and ringing of the ears 
in service while engaging in combat.   Notably, at separation 
the veteran specifically denied ever having a hearing loss or 
any other ear problems.  Thus, his own statements contradict 
any chronic problem during service.  The Board finds the 
veteran's denials at separation particularly probative and 
credible because he completed the form contemporaneously with 
service and in connection with a medical examination.  
Statements made contemporaneous to the applicable time period 
and in connection with a medical examination tend to be 
credible.  He denied tinnitus in May 2002 in either ear, 
which is a statement against interest, and the Board finds 
such statement extremely probative.  

Finally, and most importantly, there is competent evidence 
that hearing loss and tinnitus were not incurred in service.  
In the February 2005 VA examination report, the audiologist 
determined that hearing loss was not as likely as not due to 
noise exposure in service.  The examiner noted that she based 
such opinion on the fact that the veteran's hearing test at 
discharge showed no change from the hearing test at entrance.  
She further opined that tinnitus was not as likely as not due 
to noise exposure in service, stating that there was nothing 
shown in service and that the veteran had denied tinnitus in 
2002.  There is no competent evidence to refute these 
opinions, which were based on review of the record, and the 
examiner provided a rationale for such opinions, which 
rationale was based upon examination of the veteran and a 
review of the record.  

Currently, the only evidence of record supporting the 
veteran's claims that hearing loss and tinnitus were due to 
service are his own lay opinions.  The veteran, however, is 
not shown to possess the requisite medical training, 
expertise, or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims for service 
connection for hearing loss and tinnitus.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


B.  Psoriasis

In an August 1983 rating decision the RO specifically denied 
service connection for dermatitis and fungus of the hands and 
feet.  At the time the veteran filed his current claim, he 
had claimed psoriasis was incurred or aggravated in service 
or due to service-connected PTSD.  Because the 1983 rating 
decision specifically denied dermatitis and fungus of the 
hands and feet (and not a generalized skin disability), and 
the veteran did not have a diagnosis of psoriasis at that 
time, the Board finds that this is a different claim than the 
one he filed in 1983.  See Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008).

In the VCAA letter to the veteran, the RO had indicated that 
his claim for a skin disability had been previously denied.  
However, in adjudicating the claim, the RO considered it on 
the merits in both the rating decision and the statement of 
the case.  Thus, the Board finds that the veteran has not 
been prejudiced by the Board's determination that this is a 
new claim.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War 
shall be presumed to have been exposed during such service to 
herbicide agents, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to herbicide agents 
shall be the last date on which he or she served in Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The list of diseases includes chloracne.  38 
C.F.R. § 3.309(e).  The presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition other than those for which the Secretary has 
specifically determined that a presumption of service 
connection is warranted.  See 68 Fed. Reg. 27, 630-41 (May 
20, 2003).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a claimant from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for psoriasis either on a 
direct basis, to include exposure to Agent Orange, or on a 
secondary basis.  The reasons follow.  

The veteran served in Vietnam, and thus he is presumed to 
have been exposed to Agent Orange in service.  His service 
treatment records show that at entrance, clinical evaluation 
of the skin was normal, and the veteran denied any history of 
skin problems.  He was seen in August 1966 for blisters on 
his feet.  The separation examination shows that clinical 
evaluation of the skin was normal, and the veteran denied any 
history of skin problems at that time.  While the veteran has 
alleged that he had psoriasis prior to service, there is an 
examination at entrance showing a normal clinical evaluation 
of the skin.  Thus, the presumption of soundness applies to 
the veteran's skin.  See 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2008).  The veteran's allegations are the 
only allegations of any pre-existing condition, and they do 
not remotely rebut the presumption of soundness.  Id. 
(Requiring clear and unmistakable evidence to rebut the 
presumption of soundness.)  Thus, the Board is considering 
service incurrence only.

Post service medical records show skin complaints and 
diagnoses involving contact dermatitis and vesicular rash on 
the palms and soles in the late 1970's and early 1980's.  The 
records are then silent for any skin complaints until 2004-
when the veteran was diagnosed with psoriasis.  This is the 
first diagnosis of psoriasis shown in the record, which is 
more than 35 years after the veteran's discharge from 
service.  This is evidence against the veteran's claim.  
Maxson.  For these reasons, the Board does not find the 
veteran's allegations of chronic psoriasis since service to 
be credible.  Stated differently, there is no competent or 
credible evidence of continuity of symptomatology since 
discharge from service for psoriasis.

There is no definitive diagnosis of chloracne in any medical 
report.  Therefore, presumptive service connection is not 
warranted for chloracne.  38 U.S.C.A. §§ 1110, 1116, 5107; 38 
C.F.R. §§ 3.303, 3.307, 3.309.

The Board acknowledges that the veteran had combat service; 
and hence, his reports that he experienced skin problems in 
service would be consistent with the circumstances and 
hardships of his service.  Nevertheless, without a competent 
opinion providing a nexus between the veteran's military 
service and the diagnosed psoriasis, service connection 
cannot be granted.  Hurting the veteran's claim is the lack 
of any evidence of psoriasis for more than 35 years after 
service.  Further, no competent professional has attributed 
psoriasis to the veteran's service or service-connected PTSD.  

Finally, although the veteran himself contends that psoriasis 
is related to service and specifically due to exposure to 
herbicides or caused by PTSD, there is no evidence that he is 
qualified to offer such medical opinion.  His statements as 
to medical causation therefore do not constitute competent 
medical evidence of a nexus to service.  Espiritu , 2 Vet. 
App. at 494.

In light of the evidence preponderating against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection cannot be granted.  See Gilbert, 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107.  Accordingly, the claim is 
denied.




ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for psoriasis, to include 
as secondary to PTSD, is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


